Citation Nr: 1449864	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for bilateral leg pain, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	James B. Halligen III, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issues of entitlement to service connection for a back disability and entitlement to service connection for bilateral leg pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran indicated during his September 2013 hearing, prior to the promulgation of a Board decision, that he wished to withdraw his appeal of the issue of entitlement to service connection for a psychiatric disorder.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claim of entitlement to service connection for a psychiatric disorder have therefore been met.  38 C.F.R. § 20.204 (2014).

As the claim for service connection for a psychiatric disorder has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that is does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for a psychiatric disorder, and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2014).


ORDER

The appeal on the issue of entitlement to service connection for a psychiatric disorder is dismissed.


REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining claims on appeal.

The Veteran asserts that his current back disability is related to a back injury he incurred during active duty service.  He was afforded a VA examination in April 2011, at which time the examiner diagnosed him with degenerative disc disease of the thoracolumbar spine.  The examiner opined that the Veteran's current disability was not at least as likely as not related to his in-service back injury, stating that there was no "chronic documentation of complaints from 1982 onwards."  However, a chronic disability need not be shown in service to establish service connection, if there is evidence otherwise establishing an etiological relationship between the current disability and service.  The Board finds that an additional opinion that addresses whether such a relationship exists in this instance should be obtained on remand.

Additionally, although the Veteran testified during his hearing that he was not     in receipt of Social Security Administration (SSA) disability benefits, he noted during VA treatment that he had been "rejected by Social Security twice."  It is unclear whether the rejected claims to which the Veteran referred would provide any relevant information concerning the issues on appeal.  Thus, on remand, the Veteran should be asked if his denied claims for SSA benefits were related to his back and leg conditions.  If so, such records should be requested on remand.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (2014);  see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran also stated during his hearing that he had received epidural injections for his back over the previous two years from a private physician.  On remand, the Veteran should be asked to identify that care provider, and any additional private providers not already identified, so that VA may attempt to obtain any relevant, outstanding treatment records.  Updated VA treatment records should also be obtained.

Finally, regarding the Veteran's claim for service connection for bilateral leg pain, the record indicates that this condition may be related to the Veteran's claimed back disability.  As such, that issue must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  Moreover, as notice pursuant to the Veterans Claims Assistance Act of 2000 has not been provided with respect to a claim for secondary service connection, such corrective notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA that advises the Veteran of the information or evidence needed to substantiate a claim for service connection for bilateral leg pain on a secondary basis.

2.  Ask the Veteran if he has filed claims for disability benefits from the SSA that included back and leg conditions.  If so, request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses 
of any additional private health care providers, including a provider that administered epidural injections prior to 2013, that have treated the Veteran for a back condition since service.  After securing any necessary releases, request any records identified, which are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dated from April 2009 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, send the claims file to a VA physician for review.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the physician should provide an opinion as to whether the Veteran suffers from any current low back disability that is at least as likely as not (a 50 percent probability or greater) related to the back strain he incurred during active service in 1982.  The physician should explain the medical basis for the conclusion reached, to include why the medical findings indicate the current disability is or is not a maturation of or otherwise related to the in-service strain.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


